UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJanuary 31, OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000–53407 PLAINFIELD ENTERPRISES LLC (Exact name of registrant as specified in its charter) DELAWARE 26-0787260 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 55 Railroad Avenue Greenwich, CT 06830 (Address of principal executive offices) Registrant’s telephone number, including area code: (203) 302-1700 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESX NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated Filer Accelerated Filer Non-accelerated Filer Smaller reporting company X (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X TABLE OF CONTENTS Page Forward Looking Statements May Prove Inaccurate i PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements for Plainfield Enterprises LLC and Subsidiaries Balance Sheets as of January 31, 2009 (unaudited) and July 31, 1 Statements of Operations for the Six and Three Months Ended January 31, 2009 (unaudited) 2 Statement of Changes in Members’ Equity for the Six Months Ended January 31, 2009 (unaudited) 3 Statement of Cash Flows for the Six Months Ended January 31, 2009 (unaudited) 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures about Market Risks 10 Item 4. Controls and Procedures 10 PART II OTHER INFORMATION Item 1. Legal Proceedings 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults upon Senior Securities 12 Item 4. Submission of Matters to a Vote of Security Holders 12 Item 5. Other Information 12 Item 6. Exhibits 13 Forward Looking Statements May Prove Inaccurate Certain statements in this Form 10-Q contain or may contain information that is forward-looking. When used in this report, the words “expect,” “intend,” “anticipate,” “should,” “believe,” “plan,” “estimate,” “may,” “seek,” and similar expressions are generally intended to identify forward-looking statements. Actual results may differ materially from those described in the forward-looking statements and will be affected by a variety of risks and factors including, but not limited to, the following: the inability of regulated entities and certain members of our Board of Managers, officers, key employees and other affiliates of ours to obtain and maintain gaming licenses or permits in jurisdictions where our current or planned business or an entity in which we invest requires such licenses or permits; the limitation, conditioning, revocation or suspension of any such gaming licenses or permits; a finding of unsuitability or denial of licenses or permits by regulatory authorities with respect to any member of our Board of Managers, officer, or key employee required to be found suitable; loss or retirement of members of our Board of Managers, officers, or key employees; increased competition in existing markets or the opening of new gaming jurisdictions (including on Native American lands); the inability to maintain and improve existing gaming facilities; the inability to consummate planned acquisitions of gaming opportunities; the costs and delays associated with constructing and opening new gaming facilities; the inability to retain key leases; a decline in the public acceptance or popularity of gaming; increases in or new taxes or fees imposed on gaming revenues or gaming devices; significant increases in fuel or transportation prices; adverse economic conditions in key markets; and severe or unusual weather in such key markets. In addition, any financings consummated by Casino MonteLago Holding, LLC, or MonteLago, or its subsidiaries may substantially increase the leverage and other fixed charge obligations of those entities. The level of indebtedness and other fixed charge obligations of MonteLago and its subsidiaries could have important consequences, including but not limited to the following: (1) a substantial portion of MonteLago’s and its subsidiaries’ cash flow from operations could be dedicated to debt service and other fixed charge obligations and thus not be available for other purposes; (2) MonteLago’s and its subsidiaries’ ability to obtain additional financing in the future for working capital, capital expenditures or acquisitions may be limited; and (3) MonteLago’s and its subsidiaries’ level of indebtedness could limit their flexibility in reacting to changes in the gaming industry, their respective jurisdictions and economic conditions generally. (i) PART I —FINANCIAL INFORMATION Item 1. Consolidated Financial Statements for Plainfield Enterprises LLC and Subsidiaries. PLAINFIELD ENTERPRISES LLC AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS January 31, 2009 (unaudited) July 31, 2008 ASSETS Investment in Casino MonteLago Holding, LLC $ 657,166 $ 1,230,000 Gaming and related license costs 167,652 154,624 Deferred tax asset 316,446 ─ $ 1,141,264 $ 1,384,624 LIABILITIES AND MEMBERS’ EQUITY Current liabilities, accounts payable and accrued expenses $ 24,758 $ 46,013 Members’ equity Class A unit (1 Unit issued and outstanding) $ 197 $ 172 Class B units (9,999 Units issued and outstanding) 1,972,391 1,718,568 Deficit (856,082 ) (380,129 ) $ 1,116,506 $ 1,338,611 $ 1,141,264 $ 1,384,624 See notes to consolidated financial statements. 1 PLAINFIELD ENTERPRISES LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the six months ended January 31, 2009 For the three months ended January 31, 2009 Unrealized loss on investment in Casino MonteLago Holding, LLC $ 572,834 $ 404,294 Professional fees 185,225 28,222 Licensing fees 25,000 25,000 Other 9,340 4,244 Loss before income tax benefit (792,399 ) (461,760 ) Income tax benefit 316,446 316,446 Net loss $ (475,953 ) $ (145,314 ) See notes to consolidated financial statements. 2 PLAINFIELD ENTERPRISES LLC AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN MEMBERS’ EQUITY FOR THE SIX MONTHS ENDED JANUARY 31, 2009 (UNAUDITED) Class A Units Class B Units Deficit Total Members’ Equity Balances, August 1, 2008 $ 172 1,718,568 $ (380,129 ) $ 1,338,611 Net loss ─ ─ $ (475,953 ) $ (475,953 ) Capital contributions 25 253,823 ─ 253,848 Balances, January 31, 2009 $ 197 $ 1,972,391 $ (856,082 ) $ 1,116,506 See notes to consolidated financial statements. 3 PLAINFIELD ENTERPRISES LLC AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE SIX MONTHS ENDED JANUARY 31, 2009 (UNAUDITED) Operating activities Net loss $ (475,953 ) Adjustments to reconcile net loss to net cash used in operations: Unrealized loss on investment 572,834 (Increase) in deferred tax asset (316,446 ) Increase in accounts payable and accrued expenses (19,870 ) Net cash used in operating activities (239,435 ) Investing activities Gaming and related license costs (14,413 ) Financing activities Capital contributions 253,848 Net change in cash $ - See notes to consolidated financial statements. 4 PLAINFIELD ENTERPRISES LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 - ORGANIZATION Plainfield Enterprises LLC (the “Company”) and its wholly-owned subsidiaries, Plainfield
